           Case 1:20-cv-04936-RA Document 13 Filed 11/17/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 11-17-20


 WILLIAM MARSELLA AND ROBERT
 PATERSON, individually and on behalf of all
 others similarly situated,
                                                               No. 20-CV-4936 (RA)
                              Plaintiffs,
                                                                       ORDER
                         v.

 THE HAIN CELESTIAL GROUP, INC.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the parties’ joint letter and proposed case management plan.

The initial status conference scheduled for Friday, November 20, 2020 at 10:15 a.m. will be held

by telephone. The parties shall use the dial-in information provided below to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is

open to the public.

SO ORDERED.

Dated:      November 17, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
